Hondo Minerals Corporation 10-K Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Hondo Minerals Corporation (the “Company”) on Form 10-K for the period ending July 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William R. Miertschin, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ William R. Miertschin By: William R. Miertschin Chief Executive Officer Dated: November 9, 2012 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained bythe Company and furnished to the Securities and Exchange Commission or its staff upon request.
